DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the restriction in the reply filed on 12/9/20 is acknowledged.  Applicant argues there is no search burden.  However, Group I is drawn to the particulars of a control system and the operational functions and results in a feedback-control loop of such a system.  Group II is drawn to the invention of a sensor measuring a furrow depth. Therefore, art that reads on the particulars of a feedback-control loop will likely not read on the specifics of a sensor.
Claim Objections
Claim 16 is objected to because of the following informalities:  “a gauge wheels” is suggested to read --a gauge wheel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 it is unclear if the one or more sensors are in addition to or the same as the sensor on the at least one sensor constructed and arranged to generate furrow depth values as set forth in claim 7. Based on the specification, they appear to be the same. If they are different, it is unclear what the functional relationship of the sensors to the system is.
Appropriate correction required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubner et al. (US 2019/0124824).
Regarding claim 7, Hubner teaches a system for the application of supplemental downforce to a row unit (title) via an actuator (fig. 2, adjustment mechanism 174 and [0026], l. 4-5) comprising an on-the-go monitoring system [0003] comprising at least one sensor (depth sensor 148) constructed and arranged to generate furrow depth values [0024].  



9. The system of claim 7, wherein the at least one sensor is a non-contact furrow depth sensor (150) rigidly mounted to the row unit and is positioned to measure a seed furrow bottom distance [0059].  

10. The system of claim 9, wherein the at least one sensor further comprises a second non-contact ground level sensor (148, [50]).  

11. The system of claim 7, comprising a rider (firmer 144) disposed on a support arm and constructed and arranged to physically contact the furrow.  

12. The system of claim 7, comprising a shoe (fig. 3, bracket 192) comprising one or more sensors (fig. 4, 148a) disposed on substantially vertical surfaces.  

13. The system of claim 12, wherein the one or more sensors are disposed adjacent to a side or edge of the furrow (edge).  

14. The system of claim 12, wherein the one or more sensors are disposed adjacent to an outer circumferential edge of a gauge wheel [0025].  

15. The system of claim 12, wherein the one or more sensors are disposed adjacent to an outer circumferential edge of an opening disk [0024, l. 7].  

16. The system of claim 12, wherein the one or more sensors are constructed and arranged to detect an observed or actual revolution speed of a gauge wheel and/or an opening disk by sensing a rotating trigger mechanism [0025,0029].  

Conclusion
Garner et al. (2018/0092288) and Sauder et al. (US 9,750,174) teach furrow depth sensor embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JESSICA H LUTZ/Examiner, Art Unit 3671